EXHIBIT 99.9 Exhibit 99.9 EXECUTION COPY ASSIGNMENT AGREEMENT ASSIGNMENT AGREEMENT, dated as of May 31, 2007 (“Assignment Agreement”), among COUNTRYWIDE HOME LOANS, INC. (“Assignor”), THE BANK OF NEW YORK (“Assignee”), as Cap Contract Administrator for CWHEQ Revolving Home Equity Loan Trust, Series 2007-E, pursuant to a Cap Contract Administration Agreement (the “Cap Contract Administration Agreement”) dated as of May 31, 2007, and SWISS RE FINANCIAL PRODUCTS CORPORATION (“Remaining Party”). W I T N E S S E T H: WHEREAS, effective as of May 31, 2007, Assignor desires to assign all of its rights and delegate all of its duties and obligations to Assignee under a certain Transaction (the “Assigned Transaction”) as evidenced by a Confirmation with a Trade Date of May 25, 2007, whose SWISS RE FINANCIAL PRODUCTS CORPORATION reference number is 1504283, (the “Confirmation”), a copy of which is attached hereto as Exhibit I; WHEREAS, Assignor and Remaining Party executed and delivered the Confirmation in connection with an ISDA Master Agreement (Multicurrency—Cross Border) form (the “ISDA Form Master Agreement”); WHEREAS, Assignee desires to accept the assignment of rights and assume the delegation of duties and obligations of the Assignor under the Assigned Transaction and the Confirmation, including any modifications that may be agreed to by Assignee and Remaining Party; and WHEREAS, Assignor desires to obtain the written consent of Remaining Party to the assignment, delegation, and assumption and Remaining Party desires to grant such consent in accordance with the terms hereof; NOW, THEREFORE, in consideration of the premises and of the mutual agreements herein contained and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.
